Citation Nr: 1124314	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  11-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a claimed breathing disorder.  

2.  Entitlement to service connection for claimed sleep apnea.  

3.  Entitlement to service connection for a claimed right thyroid nodule.  

4.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left knee disorder.  

5.  Entitlement to service connection for a claimed left knee disorder.  

6.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right knee disorder.  

7.  Entitlement to service connection for a claimed right knee disorder.  

8.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left ankle disorder.  

9.  Entitlement to service connection for a claimed left ankle disorder.  

10.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right ankle disorder.  

11.  Entitlement to service connection for a claimed right ankle disorder.  

12.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left elbow disorder.  

13.  Entitlement to service connection for a claimed left elbow disorder.  

14.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right elbow disorder.  

15.  Entitlement to service connection for a claimed right elbow disorder.  

16.  Whether new and material evidence has been submitted to reopen the claim of service connection for a cyst on the right arm.  

17.  Entitlement to service connection for a claimed cyst on the right arm.  

18.  Whether new and material evidence has been submitted to reopen the claim of service connection for a claimed cyst on the left arm.  

19.  Entitlement to service connection for a cyst on the left arm.  

20.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right shoulder disorder.  

21.  Entitlement to service connection for a claimed right shoulder disorder.  

22.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left shoulder disorder.  

23.  Entitlement to service connection for a claimed left shoulder disorder.  

24.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right wrist disorder.  

25.  Entitlement to service connection for a claimed right wrist disorder.  

26.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left wrist disorder.  

27.  Entitlement to service connection for a claimed left wrist disorder.  

28.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right hip disorder.  

29.  Entitlement to service connection for a claimed right hip disorder.  

30.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left hip disorder.  

31.  Entitlement to service connection for a claimed left hip disorder.  



REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to June 1993 and from January 2002 to August 2002.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 RO rating decision, issued in October 2009.  

The appeal is being remanded  to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

In a statement included with a VA Form 9, Appeal to Board of Veterans' Appeals, received in December 2010, the Veteran indicated that he wished to appear personally at a hearing held at the RO before the Board and give testimony concerning his appeal.  

Pursuant to 38 C.F.R. § 20.700(a) (2010), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  The Veteran has not been afforded a hearing or otherwise indicated that he wishes to withdraw this request.  

Therefore, this action must be performed before adjudicating the claim.  38 C.F.R. § 20.700(a) (2010).  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take all indicated steps to schedule the Veteran for a hearing at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).   

Thereafter, only if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


